Title: To Thomas Jefferson from Benjamin Smith Barton, 1 February 1805
From: Barton, Benjamin Smith
To: Jefferson, Thomas


                  
                     Sir, 
                     Philadelphia, Feb. 1. 1805.
                  
                  I am, at this time, engaged in revising for the press, my Eulogium (lately delivered before the Philosophical Society) on the late Dr. Priestley. I am anxious to render the performance as perfect as I can; and am, therefore, in pursuit of other materials, than those I have, hitherto, made use of. It has occurred to me, that some of Dr. Priestley’s letters to you would, possibly, furnish some facts, that may be useful to me. Any thing of this kind will be acceptable to me. Whatever you may transmit to me, shall be most carefully preserved.
                  I am, Dear Sir, with the highest respect, Your very obedient & humble servant, &c.,
                  
                     B. S. Barton.
                  
               